Filed 2/28/22 P. v. Cox CA2/5
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B311628

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      TA088018)

JAIME DESIRE COX,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Allen Webster, Judge. Affirmed.
      Thomas T. Ono, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance by Plaintiff and Respondent.
       Defendant and appellant Jaime Cox (defendant) was
convicted of the first degree murder of Sergio Bernal. Briefly
stated, the conviction was predicated on defendant’s role as the
driver in a drive-by shooting she committed with two
accomplices; defendant was convicted as a direct aider and
abettor, and felony murder and natural and probable
consequences murder instructions were not given to the jury. In
2012, defendant was sentenced to 50 years in prison (after a
remand following her direct appeal).
       In 2019, defendant filed a motion for resentencing pursuant
to Penal Code section 1170.95. After appointing counsel for
defendant, the trial court denied the motion, finding she was
ineligible for relief as a matter of law. The court rejected the
defense argument that references to “natural consequences” and
“direct, natural, and probable consequence” in CALCRIM Nos.
520 and 3149 (respectively) were the equivalent of an instruction
on the natural and probable consequences theory of murder
liability.
       Defendant noticed an appeal from the trial court’s order
and this court appointed counsel to represent her. After
examining the record, counsel filed an opening brief raising no
issues. On September 14, 2021, this court advised defendant she
could personally submit any contentions or issues she wished us
to consider. We received no response.
       We have “no independent duty to review the record for
reasonably arguable issues” in this appeal (People v. Cole (2020)
52 Cal.App.5th 1023, 1039-1040, review granted Oct. 14, 2020,
S264278), but we have reviewed the record nonetheless and are
satisfied no arguable issue exists.




                                2
                        DISPOSITION
     The judgment is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                       BAKER, J.

We concur:



     RUBIN, P. J.



     MOOR, J.




                           3